J-S02035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SCOTT NEEB                                   :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    THOMAS ROBIN AND THERESA                     :
    ROBIN, HIS WIFE                              :
                                                 :   No. 994 EDA 2021
                       Appellants                :

                  Appeal from the Order Entered April 15, 2021
                 In the Court of Common Pleas of Carbon County
                         Civil Division at No(s): 19-0784


BEFORE:       OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                                  FILED MAY 6, 2022

       Thomas Robin and Theresa Robin (Appellants), husband and wife, take

this counseled appeal from the order entered in the Carbon County Court of

Common Pleas, granting the motion of Scott Neeb (Appellee) for judgment on

the pleadings as to Appellants’ counterclaim. On appeal, Appellants do not

dispute the trial court’s suggestion that because the order did not dispose of

all claims and all parties, it is not final.1 We agree with the trial court on this

point and thus quash this appeal.

       On April 22, 2019, Appellee filed the underlying complaint against

Appellants, alleging the following.            On the night of October 28, 2017,

____________________________________________


1See Pa.R.A.P. 341(a) (“[A]n appeal may be taken as of right from any final
order[.]”).
J-S02035-22


Appellee’s neighbor, Appellant Thomas, was on Appellee’s property, “spraying

a liquid on [Appellee’s] bamboo bushes[.]”        See Appellee’s Complaint,

4/22/19, at ¶ 11. Appellee confronted him, and Appellant sprayed the liquid

on Appellee’s neck and face, then punched Appellee. Id. at ¶¶ 14-16. “During

[this] assault, [Appellant Theresa] trespassed onto [the] property,” and struck

Appellee on the back of his head. Id. at ¶¶ 17-18. The complaint raised four

counts against both Appellants: conspiracy, trespass, assault, and battery.

       Following the litigation of preliminary objections, Appellants filed an

answer, new matter, and counterclaim on January 3, 2020.               In the

counterclaim, Appellant Theresa alleged, for the first time, that Appellee

assaulted her during the incident on October 28, 2017.

       Appellee filed an answer, arguing Appellants’ counterclaim was barred

by the applicable two-year statute of limitations.2 Appellee “also raised the

statute of limitations defense under new matter in a subsequently filed

amended answer to [Appellants’] New Matter and Counterclaim.”         Trial Ct.

Op., 7/12/21, at 2. This answer contained a notice to plead. “No response to

this New Matter was ever filed by” Appellants. Id.

       On December 4, 2020, Appellee filed the underlying motion for

judgment on the pleadings, seeking relief as to Appellants’ counterclaim only.



____________________________________________


2See 42 Pa.C.S. § 5524(1) (action for assault must be commenced within two
years).


                                           -2-
J-S02035-22


Again, Appellee averred the counterclaim was untimely under the two-year

statue of limitations and should be dismissed. On April 15, 2021, the trial

court granted Appellee’s motion and entered judgment, on this claim only, in

favor of Appellee and against Appellants.

      Appellants timely appealed and timely filed a court-ordered Pa.R.A.P.

1925(b) statement of errors complained of on appeal. The trial court issued

an opinion, suggesting that “no final order has been entered in this matter[,]

as the order . . . does not dispose of all claims of all parties, and is therefore

interlocutory.” Trial Ct. Op. at 2 n.1, citing Pa.R.A.P. 341; Haviland v. Kline

& Specter, P.C., 182 A.3d 488, 492 (Pa. Super. 2018) (“As a general rule,

only final orders are appealable, and final orders are defined as orders

disposing of all claims and all parties.”). The opinion also addressed, in the

alternative, the merits of Appellants’ statute-of-limitations issues.

      Appellants raise four issues for our review, all addressing whether their

counterclaim was timely under the statute of limitations:

      1. Where [Appellants] filed Preliminary Objections within the
      Statutory period for asserting claims for intentional tort[,] but
      prior to filing an Answer with New Matter and Counterclaim which
      Preliminary Objections to the complaint [sic] caused a delay in
      filing the Counterclaim beyond the statutory time period due to
      the decision of the Court on the Preliminary Objections not being
      decided until after the time period elapsed, are [Appellants] time
      barred from asserting a counterclaim because the decision on the
      Preliminary Objections was not made until after the time period
      had run thereby precluding [Appellants] from asserting their claim
      in a timely manner?

      2. Where [Appellants] had filed a summary citation in harassment
      against [Appellee] and alleged personal injuries in that citation did

                                      -3-
J-S02035-22


      [Appellee] have actual knowledge of the claim for injuries thereby
      providing [Appellee] of actual notice of the injury claim to be made
      against him and thereby tolls the running of the Statute of
      Limitations?

      3. Where the filing of the Counterclaim asserting the injuries was
      made on January 3, 2020 and the Statute of Limitations allegedly
      expired on October 28[,] 2017 but the decision of the Court
      denying the Preliminary Objections was made on December 16,
      2019 which Order provided that [Appellants] were permitted to
      file a “Responsive Answer” to the complaint within twenty days is
      the inclusion of the counterclaim permissible pursuant to
      [Pa.R.C.P.] 1031?

      4. Where the lower court took almost seven (7) months to decide
      Preliminary Objections filed by [Appellants] did the lower court
      violate [Pa.R.C.P.] 1028(c)(2) by failing to promptly decide the
      Preliminary Objections which violation by the lower court was the
      direct cause of exceeding the Statute of Limitations in pursuing
      the counterclaim and thereby prejudiced [Appellants] in now
      prohibiting them from asserting their counterclaim?

Appellant’s Brief at 2-3.

      As stated above, Appellants do not address the trial court’s suggestion

that this appeal was improperly taken from a non-final order. Instead, the

entirety of their arguments goes to whether the court erred in dismissing their

counterclaim. Appellee relies on the trial court’s reasoning and argues this

appeal should be quashed. Appellee’s Brief at 12. We agree.

      “The appealability of an order directly implicates the jurisdiction of [this

C]ourt,” and we may “inquire at any time, sua sponte, whether an order is

appealable."   Bloome v. Alan, 154 A.3d 1271, 1273 (Pa. Super. 2017)

(citations omitted). This Court has explained:

      [A]n appeal may be taken from: (1) a final order or an order
      certified as a final order (Pa.R.A.P. 341);

                                      -4-
J-S02035-22



        (2) an interlocutory order as of right (Pa.R.A.P. 311);

        (3) an interlocutory order by permission (Pa.R.A.P. 312, 1311, 42
        Pa.C.S.A. § 702(b));

        or (4) a collateral order (Pa.R.A.P. 313).

Bloome, 154 A.3d at 1273 (some citations omitted).

        Pennsylvania Rule of Appellate Procedure 341 provides:

             (a) General rule.—Except as prescribed in paragraphs (d)
        and (e) of this rule, an appeal may be taken as of right from any
        final order of a government unit or trial court.

            (b) Definition of final order. A final order:

                 (1) disposes of all claims and of all parties;

                 (2) (Rescinded);

                 (3) is entered as a final order pursuant to paragraph (c)
            of this rule; or

                (4) is [a Post Conviction Relief Act3] order pursuant to
            paragraph (f) of this rule.

             (c) Determination of finality.—When more than one claim
        for relief is presented in an action, whether as a claim,
        counterclaim, cross-claim, or third-party claim, or when multiple
        parties are involved, the trial court or other government unit may
        enter a final order as to one or more but fewer than all of the
        claims and parties only upon an express determination that an
        immediate appeal would facilitate resolution of the entire case.
        Such an order becomes appealable when entered. In the absence
        of such a determination and entry of a final order, any order or
        other form of decision that adjudicates fewer than all the claims
        and parties shall not constitute a final order. . . .


____________________________________________


3   42 Pa.C.S. §§ 9541-9545.


                                           -5-
J-S02035-22


Pa.R.A.P. 341(a)-(c).     “It is well settled that the interlocutory orders

dismissing various parties piecemeal from a lawsuit may not be appealed until

the case is concluded as to the final remaining party and the case is therefore

resolved as to all parties and all claims.” Klar v. Dairy Farmers of Am.,

Inc., 268 A.3d 1115, 1119 n.3 (Pa. Super. 2021), citing Pa.R.A.P. 341(b)(1).

      Here, although the trial court dismissed Appellants’ counterclaim of

assault, it is clear that Appellee’s four complaint counts remain outstanding.

We thus agree with the trial court that the underlying, April 15, 2021, order

is not final under Rule 341(a). Furthermore, Appellants advance no claim that

the order is: a final order under Rule 341(c); an interlocutory order as of right

under Rule 311; an interlocutory order by permission under Rules 312 and

1311 and 42 Pa.C.S. § 702(b); or a collateral order under Rule 313. See

Bloome, 154 A.3d at 1273. Accordingly, we quash this appeal as improperly

taken from a non-final, interlocutory order. See Klar, 268 A.3d at 1119 n.3.

We offer no opinion as to the merits of the issues raised in Appellants’ brief.

      Appeal quashed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022

                                      -6-